 1   ARASTO FARSAD (SBN: 273118)
 2   NANCY WENG (SBN: 251215)
     FARSAD LAW OFFICE, P.C.
 3   1625 The Alameda, Suite 525
     San Jose, CA 95126
 4   Tel: 408-641-9966
     Fax: 408-866-7334
 5   Emails: farsadlaw1@gmail.com;
 6   nancy@farsadlaw.com

 7   Attorneys for Debtor / debtor-in-possession

 8
                                UNITED STATES BANKRUPTCY COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                            SAN JOSE DIVISION
11
     In re:                                               Case No.: 20-50469 SLJ
12                                                        Chapter 11

13   Mordechai Koka,                                      EX-PARTE APPLICATION OF DEBTOR
                                                          FOR ORDER AUTHORIZING
14                                                        EMPLOYMENT OF BROKER /
                     Debtor / debtor-in-possession.       REALTOR
15
                                                          Judge: Honorable Stephen L. Johnson
16

17

18            Comes now before this Court, Mordechai Koka, the Debtor/ debtor-in-possession in the
     instant case, by and through his counsel, Farsad Law Office, P.C., in filing the instant EX-PARTE
19
     APPLICATION OF DEBTOR FOR ORDER AUTHORIZING EMPLOYMENT OF BROKER /
20
     REALTOR.
21
              1. On March 10, 2020, the Debtor filed the subject Chapter 11 petition for relief.
22
              2. The Debtor remains in possession of his assets, and continues to manage his assets, as a
23
     debtor-in-possession pursuant to 11 U.S.C. 1101 (1), 11047, and 1108.
24
              3. Debtor currently owns the following three (3) real properties:
25
               a. 858 Acalanes Road, Lafayette, CA 94549 (“Acalanes”);
26             b. 1702 Paru Street, Alameda, CA 94501 (“Paru”); and
               c. 3190 Vichy Avenue, Napa, CA 94558 (“Vichy”).
27

28
     EX-PARTE APPLICATION OF DEBTOR FOR                                              Case No. 20-50469 SLJ
Case:ORDER AUTHORIZING
      20-50469   Doc# 41EMPLOYMENT
                           Filed: 05/12/20            Entered: 05/12/20 12:32:04      Page 1 of 3
     OF BROKER/REALTOR
 1          4. The Debtor’s plan in the instant Chapter 11 is to sell Paru and Vichy to pay all of his

 2   claims and debts with interest.

 3          5. The Debtor has two liens attached to Paru: a 1st mortgage with Select Portfolio

 4   Servicing with a balance of approximately $822,770.00; a 2nd mortgage with CitiMortgage, Inc,
     with a balance of approximately $150,000.00
 5
            6. The Debtor has one lien attached to Vichy: a 1st mortgage with FCI Lender Services,
 6
     Inc. with a balance of approximately $528,00.00.
 7
            7. In order to sell the two properties, the Debtor has contacted a local Broker / Realtor to
 8
     assist him: Mr. Richard Dahnken, (CA DRE License No. 01225792) of the real estate brokerage
 9
     of Castlemont Realty whose contact information is: Richard Dahnken, Castlemont Realty, 2760
10
     Camino Diablo, Suite B, Walnut Creek, CA 94597, telephone number 1-925-786-0825. Mr.
11
     Dahnken was retained by the Debtor to sell Paru and Vichy (described in paragraph number three
12
     (3) above).
13
            8. Richard Dahnken has agreed to provide the necessary services to Debtor and the Debtor
14   believes it is necessary to have Richard Dahnken employed in this Chapter 11 case to provide him
15   with appropriate services. Such employment will include, without limitation, providing listing
16   services for the sale of the subject real properties (on the multiple listing service or “MLS”),
17   holding open houses, negotiations with prospective purchasers of the properties, and preparation
18   of all necessary documents to effect the sale of the properties.
19          9. Debtor proposes, upon the granting of this application, to employ Richard Dahnken of

20   Castlemont Realty as his real estate listing agent. Mr. Dahnken has an in-depth knowledge of the

21   Alameda and Napa County real estate markets, is an expert and experienced in the matters for

22   which he is to be employed, and is well-qualified to provide the Debtor with the requested

23   necessary services. (Mr. Dahnken’s most recent resume is attached hereto as Exhibit A.)
            10. Richard Dahnken understands and agrees to accept such amounts as payment for his
24
     services as may be awarded by this Court. No compensation has been or will be paid post-petition
25
     by the Debtor to Richard Dahnken and any fees / costs will only be paid to Mr. Dahnken after the
26
     Debtor files a proper application before this Court and gets an order allowing for payment.
27

28
     EX-PARTE APPLICATION OF DEBTOR FOR               -2-                      Case No. 20-50469 SLJ
Case:ORDER AUTHORIZING
      20-50469          EMPLOYMENT
                  Doc# 41  Filed: 05/12/20          Entered: 05/12/20 12:32:04 Page 2 of 3
     OF BROKER / REALTOR
 1           11. The listing agreements between the Debtor and Castlemont Realty/ Richard Dahnken

 2   for services to be provided in the sale of Paru and Vichy are attached hereto as Exhibits B and C

 3   respectively and are incorporated herein by this reference.

 4           12. To the best of the Debtor’s knowledge, information, and belief, Richard Dahnken of
     Castlemont Realty, is disinterested as that term is defined in 11 U.S.C. 101(14), and none of the
 5
     partners or other professionals of Castlemont Realty are connected with the Debtor, any creditor,
 6
     or any other party in interest, or their respective attorneys.
 7
             13. To the best of the Debtor’s knowledge, information, and belief, neither Richard
 8
     Dahnken nor Castlemont Realty represent any creditor or other party in this Chapter 11 case.
 9
             14. It is in the best interests of the Debtor that Richard Dahnken of Castlemont Realty
10
     continue to render real estate listing services to the Debtor.
11
             15. The Debtor is satisfied from the attached resume (Exhibit A) and Declaration of
12
     Richard Dahnken that he represents no interest adverse to the Debtor or the estate, any creditors,
13
     or employees of the Region 17 United States Trustee’s Office, and that the employment of
14   Richard Dahnken of Castlemont Realty would be in the best interests of the Chapter 11 estate.
15   Richard Dahnken, as stated in his concurrently filed declaration, understands that no dual agency
16   is allowed.
17                                              CONCLUSION
18           WHEREFORE, the Debtor respectfully requests that he be authorized, pursuant to 11
19   U.S.C. §327(a) and 11 U.S.C. §1107(a), and in accordance with Rule 2014(a) of the Federal
20   rules of Bankruptcy Procedure, to employ Richard Dahnken of Castlemont Realty as his real estate

21   listing agent, as set forth above, and at the expense of the Chapter 11 estate.

22   Respectfully submitted,

23   /s/ Mordechai Koka
     Mordechai Koka
24   Debtor / debtor-in possession

25   FARSAD LAW OFFICE, P.C.

26   /s/ Nancy Weng
     Nancy Weng, Esq.
27   Attorney for Debtor
28  Executed in San Jose, California on May 12, 2020, by Debtor and Counsel.
    EX-PARTE APPLICATION OF DEBTOR FOR            -3-                        Case No. 20-50469 SLJ
    ORDER  AUTHORIZING   EMPLOYMENT
Case: 20-50469 Doc# 41 Filed: 05/12/20 Entered: 05/12/20 12:32:04 Page 3 of 3
     OF BROKER / REALTOR
